William B. Beown, J.,
concurring. Inasmuch as R. C. 4549.04 has been repealed and since the General Assembly has determined1 that an accused cannot be convicted for multiple counts arising out of the same transaction— a standard not embraced by the state or federal double jeopardy clauses (State v. Best [1975], 42 Ohio St. 2d 530, 534) — this case fails to present any question of cosmic significance.
In addition, the alleged double jeopardy problem is fashioned from whole cloth.
The ordinance initially violated is essentially identical to subsection (D) of R. C. 4549.04.
The pertinent subsections of R. C. 4549.04 read:
“(A) No person shall steal any motor vehicle.
“(B) No person shall purposely take, operate, or keep any motor vehicle without the consent of its owner, and either remove it from this state, or keep possession of it for more than forty-eight hours.
*137<<* * *
“ (D) No person shall purposely take, operate, or keep any motor vehicle without the consent of its owner.
“(E) No person shall receive, buy, operate, conceal, or dispose of a motor vehicle that was obtained by means of an auto theft offense, knowing or having reasonable cause to believe it to have been so obtained.”
I would construe and classify those provisions as follows :
(D), a misdemeanor, which prohibits the taking, and short-term keeping, of a vehicle (joyriding for less than 48 hours and not across state lines).
(B), a felony, which prohibits the taking, and keeping, of a vehicle for more than 48 hours (the time element constituting a statutory presumption that the keeper intends to permanently deprive the owner of his vehicle).
(A), a felony, whieh prohibits the taking, and keeping, of a vehicle with an intent to permanently deprive the owner of his vehicle, regardless of the period of retention or whether the vehicle crosses state lines.
(E), a felony, which prohibits receiving, buying, operating, concealing, or disposing of a vehicle which was taken by another (State v. Botta [1971], 27 Ohio St. 2d 196) who had the intent to permanently deprive the owner of his vehicle.
For one who would take a vehicle, multiple punishments under subsections (A), (B), and (D) would be wholly permissible.
In the present case, Ikner may also legitimately be tried for violating subsection (E) because he has failed to argue that he, as the thief, should possibly not be tried under a receiving stolen property provision. State v Botta, supra.

R. C. 2941.25, effective January 1, 1974, reads:
“(A) Where the same conduct by defendant can be construed to constitute two or more allied offenses of similar import, the indictment or information may contain counts for all such offenses, but the defendant may be convicted of only one.
“(B) Where the defendant’s conduct constitutes two or more offenses of dissimilar import, or where his conduct results in two or more offenses of the same or similar kind committed separately or with a separate animus as to each, the indictment or information may contain counts for all such offenses, and the defendant may be convicted of all of them.”